PER CURIAM:*
Private counsel appointed to represent Gilberto Ramirez has requested leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ramirez has filed a response to the instant motion. Ramirez’s ineffective-assistance-of-counsel claim is not cognizable on direct appeal. See United States v. Higdon, 832 F.2d 312, 313-14 (5th Cir.1987).
Our independent review of the brief, the response, and the record discloses no non-frivolous issue for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.
MOTION GRANTED; APPEAL DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.